Citation Nr: 1446865	
Decision Date: 10/22/14    Archive Date: 10/30/14	

DOCKET NO.  01-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970, and from August to September 1990, with apparent additional service in the United States Air Force Reserves.

This matter initially came before the Board of Veterans Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2002, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge, a transcript of which is of record.  

This case was previously before the Board in November 2003, May 2008, and May 2009, on which occasions it was remanded for additional evidentiary development.

In May 2010, the Board denied entitlement to service connection for a lung disorder.  The Veteran subsequently appealed that determination to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2012 Memorandum Decision, vacated the May 2010 decision, and remanded the matter to the Board for action consistent with its decision.

In a decision of May 2013, the Board once again denied the claim of entitlement to service connection for a lung disorder.  At that same time, the Board remanded for the issuance of a Statement of the Case the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

In April 2014, the Court remanded the issue of entitlement to service connection for a chronic lung disorder for action consistent with an April 2014 Joint Motion for Remand.

In April 2014, a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder was issued.  The Veteran subsequently filed a Substantive Appeal as to that issue.  Hence, that issue is also before the Board.

For reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a chronic lung disorder, as well as that of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran seeks entitlement to service connection for a chronic lung disorder, and for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's lung disorder is causally related to his exposure to pigeon feces while cleaning a contaminated aircraft hangar in the United Arab Emirates in August and September 1990.  It is further contended that the Veteran's current posttraumatic stress disorder is related to various stressful incidents in Afghanistan during August and/or September "1995" (sic).  

As regards the claim of entitlement to service connection for a lung disorder the April 2014 Joint Motion found that the Board had misread an August 2009 Air Force Historical Research Agency letter to say that the Veteran was not, in fact, a part of the group that cleaned the aforementioned hangar contaminated with pigeon feces.  The parties to the joint motion further found that in misreading the August 2009 report the Board misled various VA examiners when it requested that they provide an opinion as to whether the Veteran's respiratory disorder was in some way related to his period of active military service.  Under the circumstances, it was requested that the Veteran be afforded an additional VA examination taking into account the "correct factual premise" to wit, that the Veteran was, in fact, a member of the group involved in cleaning the aforementioned contaminated hangar.

To summarize the Veteran's case, the Veteran has been diagnosed with chronic obstructive pulmonary disease, chronic bronchitis, as well as an 8-millimeter granuloma in his right lower lung.  The Veteran has never been diagnosed with histoplasmosis.  

Service treatment records are negative for any history, complaints, or abnormal findings indicative of the presence of a chronic breathing disorder.  Nonetheless, the Veteran has testified that treatment for bacterial bronchitis in September 1990, during his second period of active duty, was the beginning of his current lung disabilities, and that he has suffered from bronchitis on and off ever since.  

Physical examination reports dating from the Veteran's service in the Air Force Reserves from November 1993 to October 1998 reveal that he had clinically normal lungs and chest.  Moreover, the Veteran made no pulmonary complaints during these evaluations.

A private record dating from March 1992 noted that the Veteran had a 20-year pack-a-day history of smoking cigarettes.  

In July 1997, the Veteran complained of pulmonary congestion without fever.  He reported smoking one pack of cigarettes every three to four days.  Radiographic studies of the Veteran's chest revealed a small calcified granuloma.  The pertinent diagnosis noted was bronchitis.  In August 1999 the Veteran was diagnosed with mild chronic bronchitis.  An 8-millimeter calcified granuloma was again noted in his right mid lung.  In May 2001, the Veteran again received a diagnosis of bronchitis, and reported that he had quit smoking.

In April 2007, the Veteran was afforded a VA examination.  He reported a history of sinusitis beginning as early as 1986, as well as a 36-year pack-a-day smoking habit.  The examiner incorrectly took this information to mean that the Veteran entered service with a history of chronic bronchitis.  While service treatment records show one complaint of sinus symptoms in 1986, there is no evidence that the Veteran received a diagnosis of bronchitis prior to his September 1990 treatment.  The pertinent diagnoses noted were recurrent sinusitis and bronchitis, mild asthma, and asymptomatic incident-benign granuloma.

An August 2007 chest x-ray revealed an eight millimeter granuloma as well as a small anterior paratracheal pericardial adenopathy.  The clinical impression was chronic obstructive pulmonary disease/asthma/history of recurrent bronchitis/right lung granuloma.  

A May 2008 VA pulmonary consultation record notes an impression of chronic obstructive pulmonary disease and lung granula.  Additionally in evidence was a note to "rule out" histoplasmosis.

At a December 2009 VA examination the examiner once again incorrectly assumed that the Veteran's lung disorders preexisted his 1990 service.  The examiner diagnosed "chronic asthmatic bronchitis (chronic obstructive pulmonary disease)" which he described as "mild."  In the opinion of the examiner, this was not due to histoplasmosis or military service.  Moreover, the Veteran's right lung granuloma was "incidental and asymptomatic."

A December 2009 private treatment record from Sacred Heart Medical Center reflects the Veteran's complaints of a one-week history of congestion and coughing up yellow-green phlegm.  The clinical assessment was of chronic obstructive pulmonary disease exacerbation and bronchitis.

In July 2012, a VA physician provided a VHA opinion.  The physician opined that it was not likely that the Veteran's chronic bronchitis, chronic obstructive pulmonary disease, and calcified granuloma were incurred in or the result of his September 1990 upper respiratory tract infection/bacterial bronchitis.  In January 2013, the same examiner explained that, according to medical authority, chronic bronchitis is defined as the presence of cough and sputum production at least three months in each of two consecutive years.  The VA physician additionally found that the evidence did not show that the Veteran met the definition of chronic bronchitis.  Rather, he had intermittent episodes of worsening upper and lower respiratory symptoms which were not a risk to develop a chronic condition.  Regarding chronic obstructive pulmonary disease, the VA physician explained the medical standards for diagnosing the disease, and noted that the Veteran had a significant smoking history and that his symptoms did not arise until after military service.  Regarding the Veteran's calcified granuloma, the VA physician explained that the disorder was clearly a benign lesion based on relevant medical authority, and was an incidental finding which would not produce any symptoms or adversely affect his ability to breathe.

In April 2013 correspondence a VA physician reported that the Veteran had been treated for several years for mild to moderate chronic obstructive pulmonary disease.  Additionally noted was a military history involving cleaning up pigeon feces in a hangar followed by respiratory symptoms.  The physician noted that the Veteran reported that he continued to have problems since that exposure in 1990.  In the opinion of the examining physician, it was likely that the exposure "initiated a chronic inflammatory process in his airways" and that it was "at least as likely as not that [the Veteran's] chronic obstructive airway disease was caused by his exposure, as noted above, while on active duty."

As noted above, the parties to the joint motion granted by the Court found that the Board, in concluding that the Veteran was not, in fact, a part of the group of airmen who cleaned a contaminated hangar in the United Arab Emirates in 1990, "misread" an August 2009 letter from the Air Force Historical Research Agency.  The Board is bound by the Court order granting the joint motion.  Hence, the Board must find that the Veteran was part of the contingent that cleaned the aforementioned hanger in the United Arab Emirates.  Accordingly, further development is needed regarding this claim.  

Turning to the issue of entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), it would appear that all adjudicatory action, to include the rating decision denying entitlement to service connection, as well as the recently-issued Statement of the Case addressing that issue, has been confined exclusively to the issue of entitlement to service connection for posttraumatic stress disorder.  However, based on the evidence now of record, it would appear that, in addition to a diagnosis of posttraumatic stress disorder, the Veteran has received other psychiatric diagnoses, including a passive/aggressive and/or passive/dependent personality disorder and depressive disorder, and depressive disorder, not otherwise specified.  In Clemons v. Shinseki, 22 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Clemons Court further found that, where a Veteran's claim identifies posttraumatic stress disorder, without more, it cannot be a claim limited exclusively to that diagnosis, but must rather be considered a claim for any mental disability which reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Alas, as noted above, all adjudicatory action has been confined exclusively to the issue of service connection for posttraumatic stress disorder, without consideration of the Veteran's other psychiatric diagnoses.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of his claim of entitlement to service connection.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2103, the date of the most recent treatment records on file, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA pulmonary examination in order to more accurately determine the exact nature and etiology of any diagnosed lung disorder.  This examination should be conducted by a physician who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examining physician should specifically comment as to whether any diagnosed respiratory disorder at least as likely as not had its origin during, or is in some way related to, the Veteran's period or periods of active military service.  In rendering that opinion, the examining physician is instructed to assume that the Veteran was, in fact, exposed to pigeon feces while in service, and to disregard any VA or private opinion which appears to have been based a conclusion that the Veteran did not participate in the removal of pigeon feces from a hangar in the United Arab Emirates in 1990.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a chronic lung disorder, as well as specifically adjudicate the issue of entitlement to service connection for any acquired psychiatric disorder, including posttraumatic stress disorder, a personality disorder, and a depressive disorder.  Should it be determined that additional notice or development, to include an examination, may be indicated to fully adjudicate the matter, such notice or development should be undertaken.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



